DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed March 7, 2022, Claims 1-8 and 10-15 have been amended. Now, claims 1-15 remain pending and allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn pursuant to the amendments filed on March 7, 2022.
Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-15 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of claims 1-15 is hereby withdrawn pursuant to the amendments filed November 17, 2021 because the claims as amended integrate the abstract idea into a practical application.  The 35 U.S.C. 102(a)(1) rejection of claims 1-15 are hereby withdrawn pursuant to the amendments filed on May 17, 2021.

The following is an examiner’s statement of reasons for allowance:
United States Patent Application Publication Number 2007/0250346 (“Luciano”)  fails to disclose the following limitations of claim 1,
medication examination information extracting processing that extracts, for each of a plurality of types of medications requiring clinical examination for a patient when it is prescribed, information on clinical examination relating to the medication by extracting character strings from one or both of package insert data for the medication and document data showing prescription guidelines concerning deterioration of organ function for the medication, wherein the character strings are extracted based on extraction conditions; and  
	database generating processing that generates a medication examination information database by associating in storage, for each of the plurality of types of medications, the clinical examination information for the medication extracted by the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Pharmaceutical Compositions and Methods for Verifying Dosing Compliance (US 2011/0264696 A1) teaches A pharmaceutical dosage form is provided that has a distinguishing characteristic and an identifier associated with the dosage form. The distinguishing characteristic is assigned from a limited set of distinguishing characteristics and is determined upon oral administration of the dosage form, or is detected in breath, bodily fluids, or tissues after ingestion, or injection or other non-oral administration. The identifier is associated with the dosage form and with the distinguishing characteristic. The identifier is associated with only one distinguishing characteristic but the distinguishing characteristic may be associated with multiple identifiers. The pharmaceutical dosage form may be used in a method to monitor compliance with a dosage regimen. 
B.	Nieuwlaat, et al., “Interventions for enhancing medication adherence”, Cochrane Library, Cochrane Database of Systematic Reviews, 2014, Issue 11, teaches the effects of interventions intended to enhance patient adherence to prescribed medications for medical conditions, on both medication adherence and clinical outcomes.
	C.	Prescription approval system and method (US 2003/0078809 A1) teaches A network-based system and method for reviewing and approving or declining orders, 

None of the above cited references taken in combination or individually, teaches the following limitations of representative claim 1:
	medication examination information extracting processing that extracts, for each of a plurality of types of medications requiring clinical examination for a patient when it is prescribed, information on clinical examination relating to the medication by extracting character strings from one or both of package insert data for the medication and document data showing prescription guidelines concerning deterioration of organ function for the medication, wherein the character strings are extracted based on extraction conditions; and  
	database generating processing that generates a medication examination information database by associating in storage, for each of the plurality of types of medications, the clinical examination information for the medication extracted by the medication examination information extracting processing and an identifier for the medication. 

 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Systems, methods and computer program products for monitoring, diagnosing and treating medical conditions of remotely located patients (US 6024699 A) teaches Medical conditions of a plurality of remotely located patients are monitored, diagnosed, prioritized and treated using a central data processing system configured to communicate with and receive data from a plurality of respective patient monitoring systems. Patient monitoring systems are capable of receiving and storing patient data and may include a medicine dosage algorithm for using the stored patient data to generate medicine dosage recommendations to a patient. A central data processing system is configured to obtain patient data from each patient monitoring system and analyze the obtained patient data to identify medical conditions of each respective patient. A central data processing system may include medicine dosage algorithms. Identified patient medical conditions for each respective patient are displayed in selectable, prioritized order according to medical severity via one or more remotely located clients in communication with a central data processing system. Modifications to medicine dosages, medicine dosage algorithms, patient fixed or contingent self-monitoring schedules, as well as other treatment information, may be communicated directly to a patient or to a patient monitoring system.
B.	Bruce, Andrea, “EXAMINING DIAGNOSTIC BIAS AMONG CLINICIANS”, Pacifica Graduate Institute, 2016, pages 1-134.
C.	Method and System for Assessing, Quantifying, Coding & Communicating a Patient's Health and Perioperative Risk (US 20120296675 A1) teaches ssessing, coding, quantifying, displaying, integrating and communicating information relating to patient health and perioperative risk includes a mechanism for inputting patient information and providing an output relating to the patient health and perioperative risk. The output includes a score for the physical condition of the patient, a score for the degree of expected surgical risk and invasiveness, a score for other vital assessments of perioperative complexity, and alphanumeric codes for other factors that may require special preoperative preparation and planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624